UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Nine Months and Quarter Ended January 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54851 CANYON GOLD CORP. (Exact name of registrant as specified in its charter) Delaware Not Applicable (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number 7810 Marchwood Place, Vancouver BC, Canada V5S 4A6 (Address of principal executive offices) (604) 202-3212 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of March 15, 2013 Common Stock, $0.001 par value TABLE OF CONTENTS . PARTI—FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II—OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Mine Safety Disclosure 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 2 PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying interim unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three month and six month periods ended January 31, 2013 are not necessarily indicative of the results that may be expected for the year ending April 30, 2012. CANYON GOLD CORP. Consolidated Financial Statements January 31, 2013 CONTENTS Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Stockholders’ Deficit 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 3 Canyon Gold Corp. (An Exploration Stage Company) Consolidated Balance Sheets January 31, April 30, (unaudited) ASSETS Current assets Cash $ $ Prepaid expenses Total current assets Mineral claims TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued interest payable-related parties Convertible note payable Convertible notes payable - related parties Notes payable - related parties - Payables - related parties Total current liabilities Total liabilities Contingencies and commitments STOCKHOLDERS' DEFICIT Preferred stock, $0.0001 par value; 20,000,000 shares authorized, 1,100,000 and 1,100,000 shares issued & outstanding, respectively Common stock, $0.0001 par value, 200,000,000 shares authorized 28,116,702 and 28,116,702 shares issued and outstanding, respectively Additional paid-in capital ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements 4 Canyon Gold Corp. (An Exploration Stage Company) Consolidated Statements of Operations (unaudited) From Inception on June 19, 2008 For the Nine Months Ended For the Three Months Ended through January 31, January 31, January 31, Revenue $
